Citation Nr: 0947629	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  08-16 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for right knee chondromalacia for the period prior 
to September 26, 2007.

2.  Entitlement to a disability rating in excess of 20 
percent for right knee chondromalacia for the period from 
September 26, 2007.

3.  Entitlement to a separate compensable initial disability 
rating for a scar of the right knee as a manifestation of the 
service connected residuals of right knee injury.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1982 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which granted service connection for right knee 
chondromalacia and assigned a noncompensable initial rating.  
The RO later issued an April 2006 rating decision which 
revised the initial disability rating to 10 percent.  A 
notice of disagreement was received in May 2006, a statement 
of the case was issued in November 2006, and a substantive 
appeal was received in November 2006.

The Board notes that a claimant is generally presumed to be 
seeking the maximum benefit under the law.  A.B. v. Brown, 6 
Vet. App. 35 (1993).  However, a claimant may limit his claim 
or appeal to the issue of entitlement to a particular 
disability rating which is less than the maximum allowed by 
law for a particular service-connected condition.  A.B., 6 
Vet. App. at 39.

The Board observes that during the course of this appeal the 
RO drew the conclusion that the Veteran had limited his claim 
to entitlement to a 20 percent disability rating for the 
right knee disability.  It appears that the RO interpreted 
the Veteran's statement in his November 2006 Form 9 to so 
limit his appeal.  The Veteran received a statement of the 
case in November 2006 addressing his appeal on the issue of 
entitlement to a higher initial disability rating for right 
knee chondromalacia.  The Veteran's November 2006 Form 9 
contained a statement indicating, in pertinent part, "... the 
rate of 20% at least should be considered."  While the RO's 
interpretation that this statement limited the appeal to 
seeking a 20 percent rating is understandable, but Board 
finds that it is more reasonable to interpret that the 
Veteran was expressing a desire for 'at least a 20 percent 
rating.'  The Board notes that the Veteran did not previously 
otherwise indicate any intention to limit his appeal to 
seeking a 20 percent disability rating.

Interpreting the Veteran's correspondence in the light most 
favorable to him, and considering the fact that the Board 
finds that the criteria for a disability rating in excess of 
20 percent are currently met in this case, the Board 
sympathetically finds that the Veteran did not limit his 
appeal.  Thus, the issue before the Board arises from the 
Veteran's perfected appeal seeking a higher initial rating 
for his service connected right knee disability without 
limitation.

The RO considered the Veteran's appeal for a higher initial 
disability rating for the right knee disability to be fully 
satisfied by an October 2007 grant of a 20 percent rating 
effective from September 2007.  As a result of the RO's 
understanding, the Veteran's subsequent contentions seeking 
an earlier effective date for the 20 percent rating led to 
the development of a new appeal on the issue of entitlement 
to an earlier effective date.  The RO certified the earlier 
effective date appeal to the Board as the only issue on 
appeal in this case.  However, the Board finds that the 
Veteran's previously perfected appeal on the issue of 
entitlement to a higher initial disability rating remains 
pending and is before the Board's jurisdiction at this time.  
That appeal of entitlement to a higher initial rating for the 
right knee disability entirely encompasses the issue of 
entitlement to an earlier effective date for the 20 percent 
rating assigned during the course of the appeal.

Additionally, as discussed in more detail below, the Board 
finds that the Veteran's appeal for increased initial 
compensation for his service connected residuals of a right 
knee injury encompasses a scar of the right knee.  As the 
Board finds that a separate rating for a scar of the right 
knee is warranted, consideration of that scar has been set 
out as a separate issue above.

Therefore, the Board has refashioned the issues on appeal as 
indicated under the 'Issues' heading above.

Finally, the Court recently held that a request for a total 
disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU), whether expressly raised by the Veteran 
or reasonably raised by the record, is not a separate 'claim' 
for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue of whether a TDIU is 
warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence 
of record reasonably raises the question of whether the 
Veteran is unemployable due to a disability for which an 
increased rating is currently sought in this appeal.  In the 
present case, the Board finds no such question is raised.  
The Veteran has not contended that he is unemployable due to 
the right knee disability on appeal.  No evidence of record 
otherwise suggests that the Veteran's right knee disability 
renders him unemployable.  The Board notes that a September 
2007 VA examination report indicates that the Veteran has 
been unable to work due specifically due to disability from a 
non-service connected stroke; there is no suggestion of 
unemployability due to right knee disability.  Therefore, the 
Board finds that this appeal does not include an issue of 
entitlement to TDIU.


FINDINGS OF FACT

1.  For the period prior to September 26, 2007, the Veteran's 
right knee chondromalacia was not manifested by moderate 
recurrent subluxation or lateral instability, not manifested 
by arthritis demonstrated by X-ray evidence, not manifested 
by extension limited to at least 10 degrees, not manifested 
by flexion limited to 45 degrees, not manifested by 
ankylosis, and not manifested by dislocated semiulnar 
cartilage with frequent episodes of 'locking,' pain, and 
effusion into the joint.

2.  For the period from September 26, 2007, the Veteran's 
right knee chondromalacia is manifested by extension 
functionally limited to 30 degrees; the disability is not 
shown to be manifested by extension limited to 45 degrees, 
not manifested by flexion limited to 45 degrees, not 
manifested by ankylosis, and not manifested by recurrent 
subluxation or lateral instability.

3.  The Veteran's service connected residuals of a right knee 
injury include a one inch superficial scar that is painful on 
examination; the scar is not shown to be otherwise disabling 
and is not shown to be deep or unstable.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
Veteran's right knee chondromalacia have not been met for the 
period prior to September 26, 2007.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 
5259 5260, 5261, 5299 (2009).

2.  The criteria for a rating of 40 percent (but no higher) 
for the Veteran's right knee chondromalacia have been met for 
the period from September 26, 2007.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 
5259 5260, 5261, 5299 (2009).

3.  The criteria for a separate initial 10 percent rating 
(but no higher) for a tender and painful scar on the right 
knee, as a part of the Veteran's service connected right knee 
pathology, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.118, Diagnostic 
Codes 7804, 7801-7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in a letter sent in March 2006.  
Moreover, in this letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
Board notes that this letter was sent to the appellant prior 
to an April 2006 RO rating decision which readjudicated the 
matter of assigning a rating for the disability on appeal 
(along with several subsequent readjudications).  The notice 
was therefore effectively timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The Board notes that an October 2005 VCAA letter also 
provided timely notice in association with the Veteran's 
original claim of entitlement to service connection for the 
disability on appeal.  Since the issues in this case of 
entitlement to increased initial disability ratings are 
downstream issues from that of service connection, additional 
VCAA notice is not required. VAOPGCPREC 8-2003 (Dec. 22, 
2003).  It appears that the United States Court of Appeals 
for Veterans Claims has also determined that the statutory 
scheme does not require another VCAA notice letter in a case 
such as this where the Veteran was furnished proper VCAA 
notice with regard to the claim of service connection itself.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  In 
any event, the Board again notes that additional notice 
specific to the increased rating appeal was provided to the 
Veteran in the March 2006 VCAA letter.

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In March 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, a timely letter sent in March 2006 provided the 
notice contemplated by Dingess.  The appellant was provided 
with notice of the types of evidence necessary to establish a 
disability rating and an effective date for any rating that 
may be granted, and this letter explained how VA determines 
disability ratings and effective dates.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records which have been identified have been obtained.  The 
Veteran has been provided with multiple VA examinations to 
evaluate the nature and severity of the disability on appeal; 
pertinent VA examination reports dated in March 2006 and 
September 2007 are of record.  The Board finds that these VA 
examination reports are adequate for the purposes of this 
case.  The competent professional medical examiners authored 
reports with detailed discussions of the history of the 
pertinent pathology and the Veteran's report of symptoms, and 
detailed discussions of the pertinent current clinical 
findings from direct inspection of the disability.

The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to this appeal.  
Under these circumstances, no further action is necessary to 
assist the claimant with this appeal.

Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is 
generally to be considered during the entire period from the 
initial assignment of the disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

For the period prior to September 26, 2007, the RO rated the 
Veteran's service-connected right knee disability as 10 
percent disabling under Diagnostic Code 5299-5257.  This 
hyphenated code is intended to show that the Veteran's 
disability was rated analogously to 'other impairment' of the 
knee or as analogous to (but not specifically indicative of) 
'recurrent subluxation or lateral instability.'  See 38 
C.F.R. §§ 4.20, 4.27.  The Veteran's right knee is currently 
rated 20 percent disabling by the RO under Diagnostic Code 
5261 for the period from September 26, 2007.

The Board has more broadly given consideration as to whether 
any increased ratings may be warranted under any applicable 
Diagnostic Code for the rating of knee disabilities.

Diagnostic Code 5256 provides for ratings for ankylosis of 
the knee.  See 38 C.F.R. § 4.71(a), DC 5256.  However, 
application of this code is inappropriate as there is no 
diagnosis of ankylosis of the right knee nor has the Veteran 
raised a contention of ankylosis of the right knee.  
Furthermore, the Veteran may not be rated by analogy to this 
code as he does not suffer functional immobility of the right 
knee.  The extent of the Veteran's functional range of motion 
of the right knee during the periods on appeal is discussed 
in greater detail below.

Under Diagnostic Code 5257, a 10 percent rating is warranted 
for slight recurrent subluxation or lateral instability of 
the knee, a 20 percent rating is warranted for moderate 
recurrent subluxation or lateral instability of the knee, and 
a maximum 30 percent rating is warranted for severe recurrent 
subluxation or lateral instability of the knee.  See 38 
C.F.R. § 4.71(a), DC 5257.

Under Diagnostic Code 5258, a 20 percent disability rating is 
available for dislocated semilunar cartilage with frequent 
episodes of 'locking,' pain, and effusion into the joint.  
See 38 C.F.R. § 4.71(a), DC 5258.

There is no rating in excess of 10 percent available under 
Diagnostic Code 5259 for cartilage removal.  See 38 C.F.R. 
§ 4.71(a), DC 5259.

Diagnostic Code 5260 provides that a 10 percent rating is 
warranted where flexion is limited to 45 degrees, a rating of 
20 percent is warranted for flexion limited to 30 degrees, 
and a rating of 30 percent is warranted for flexion limited 
to 15 degrees.  See 38 C.F.R. § 4.71(a), DC 5260.

Under Diagnostic Code 5261, a 10 percent disability rating is 
warranted where extension is limited to 10 degrees, a 20 
percent disability rating is warranted when extension is 
limited to at least 15 degrees, a 30 percent disability 
rating is warranted when extension is limited to at least 20 
degrees, a 40 percent disability rating is warranted when 
extension is limited to 30 degrees, and a 50 percent 
disability rating is warranted when extension is limited to 
45 degrees.  See 38 C.F.R. § 4.71(a), DC 5261.

Normal extension and flexion of the knee is from 0 degrees to 
140 degrees.  38 C.F.R. § 4.71, Plate II.

Further, the Board notes that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions 
of the VA's General Counsel appear to require persuasive 
evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.

The Board also notes VA General Counsel Precedent Opinion, 
VAOPGCPREC 9-2004 (September 17, 2004), where it was held 
that a claimant who had both limitation of flexion and 
limitation of extension of the same leg must be rated 
separately under Diagnostic Codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.

In this decision, the Board has found that the VA examination 
reports of record are highly probative evidence with regard 
to identifying and evaluating the clinical manifestations of 
the disabilities on appeal pertinent to the applicable rating 
criteria.  The VA examination reports specifically document 
and address the Veteran's symptom complaints at each 
pertinent time, document pertinent clinical findings and test 
results, and present a competent medical examiner's 
assessment of the disabilities informed by direct interview 
and medical inspection of the Veteran together with 
consideration of the medical history.  The Board has reviewed 
the entirety of the evidence of record, but will focus its 
discussion upon the evidence containing the type of detailed 
measurements and clinical findings that permit application of 
the appropriate rating criteria.

Right Knee During the Period Prior to September 26, 2007

A March 2006 VA examination report is of record.  This report 
shows that the examiner reviewed the Veteran's VA medical 
history and interviewed the Veteran regarding his medical 
history pertinent to the right knee.  At that time, the 
Veteran complained of "right knee pain and stiffness" and 
reported that the "pain has been gradually getting somewhat 
worse."  The Veteran was taking ibuprofen to help with the 
symptoms.  The Veteran described once-weekly flare-ups 
lasting one or two days "during which he has more pain and 
limitations of his right knee, but he can still function 
during this time."  It was noted that the Veteran did not 
use a right knee brace, and that his use of a cane was 
"predominantly because of a left-sided stroke that he has 
had."  The report notes a history of "one surgery to his 
right knee in 1983" and "no history of inflammatory 
arthritis."  The report further notes that the Veteran 
"walks with a limp,"

The March 2006 examination findings revealed "a scar over 
the anterior aspect of the knee," but no symptomatology nor 
any limitation of the inspected right knee was attributed to 
this scar by the examiner or the Veteran.  The knee otherwise 
showed "no abnormality of color or deformity."  The 
examiner noted that "palpation of the right knee elicits no 
abnormality of temperature."  Additionally, "[t]here is 
some slight crepitus, swelling, and there is patellar pain."

Significantly, right knee range of motion was measured to be 
"0 degrees extension, flexion to 135 degrees with pain from 
130 to 135."  The report expressly notes that the 
examination "had the patient repetitively flex and extend 
his right knee testing for pain, weakness, fatigability, and 
incoordination.  It showed no change, same range of motion 
with same pain pattern as noted."  Stability testing also 
yielded 'normal' results, with the examiner noting that 
"[t]esting the medial and the lateral collateral ligaments, 
the anterior and posterior cruciate ligaments were relatively 
stable, normal."  The examiner assessed: "Right knee 
strain, chondromalacia."  The report further notes that the 
dictation of the report's contents was done in the presence 
of the veteran and his wife.  They were given an opportunity 
to make additions, comments, and clarifications."  An 
addendum further indicates that "xray reports reviewed, 
consistent with above assessment."

The Board finds that no rating in excess of 10 percent is 
shown to have been warranted for the Veteran's right knee 
disability under the pertinent Diagnostic Codes during the 
period prior to September 26, 2007.

First, the Board notes that it is clear from the medical 
evidence that the Veteran's right knee was not ankylosed.  
Thus, Diagnostic Code 5256 does not apply.

No rating in excess of 10 percent is warranted under 
Diagnostic Code 5257, as the medical evidence discussed above 
shows that the Veteran did not have moderate lateral 
instability of the knee, and the evidence does not reflect 
that he experienced moderate recurrent subluxation of the 
knee.  The March 2006 examination report specifically found 
normal ligamental stability.  The Veteran clearly reported 
symptoms featuring pain and stiffness, but neither the 
Veteran's statements nor the medical evidence suggests 
moderate recurrent subluxation during this period.

Furthermore, no higher rating may be assigned under 
Diagnostic Code 5258 as the criteria under that Code were not 
met.  There is no evidence that there was dislocated 
semilunar cartilage with frequent episodes of 'locking,' 
pain, and effusion into the joint.

The Board again notes that there is no rating in excess of 10 
percent available under Diagnostic Code 5259 for cartilage 
removal.

Finally, with regard to Diagnostic Codes 5260 and 5261, the 
medically documented range of motion for the Veteran's right 
knee does not quality for a rating under either Diagnostic 
Code prior to September 26, 2007.  The Veteran's active range 
of motion, demonstrated at the March 2006 VA examination, was 
0 to 135 degrees.  Accounting for the arc of motion affected 
by pain, in the light most favorable to the Veteran, the 
Veteran still retained 130 degrees of functional flexion 
without limitation from pain.  The amount of retained 
functional flexion in the Veteran's right knee is clearly 
greater than 45 degrees, and thus no rating under Diagnostic 
Code 5260 may be applied in this case to result in increased 
compensation prior to September 26, 2007.  Likewise, it is 
shown by the March 2006 VA examination report that the 
Veteran's right knee retained the functional ability to move 
in extension to the 0 degree position; thus, no rating under 
Diagnostic Code 5261 may be applied in this case to result in 
increased compensation for the period prior to September 26, 
2007.

The Board again acknowledges that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  However, 
although the Veteran's right knee disability was rated by the 
RO by analogy to Diagnostic Code 5257, through application of 
5299-5277, the medical evidence shows no recurrent 
subluxation or lateral instability in the right knee prior to 
September 26, 2007.  The evidence prior to that date also 
does not show x-ray evidence of arthritis, and no finding of 
arthritis is shown in the March 2006 VA examination report.  
The opinions of the VA's General Counsel appear to require 
persuasive evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.  Thus, no separate ratings 
may be considered on this basis for the period prior to 
September 26, 2007.

The Board finds no additional evidence pertaining to the 
period prior to September 26, 2007, that probatively 
contradicts the findings discussed above.  In sum, the Board 
finds that assignment of a rating in excess of 10 percent is 
not warranted for the Veteran's right knee disability for the 
period prior to September 26, 2007.

Right Knee During the From September 26, 2007

A September 26, 2007, VA examination report is of record.  
The Veteran was noted to complain of right knee "pain, 
stiffness, giving way, and weakness...."  The condition was 
described as "constant" and the Veteran treated it with 
ibuprofen.  The Veteran described that "[e]scalation of 
symptoms occurs when the veteran tries to increase activities 
of walking, prolonged standing, or climbing up and down 
stairs."  The Veteran reported "no recent history of 
subluxation of the right patella, although it was subluxed or 
dislocated at the time of injury in 1983."  The examiner 
noted "no constitutional signs of inflammatory arthritis."

Physical examination involved the examiner's observation that 
"[a]ctive and passive movement of the right knee is 
different due to the loss of motor strength and neurological 
control."  Active movement was measured to reveal flexion of 
"0 to 105 degrees" and extension testing revealed that 
"Veteran lacked 15 degrees  of full extension."  Passive 
movement revealed flexion "0 to 135 degrees" and extension 
to "0 degrees equals full extension."  The Veteran was 
noted to have "complaints of joint motion throughout the 
entire arc of movement, increasing at the end-arc of 
motion."  The examiner observed that "[p]alpatory 
tenderness is present in patellofemoral area and diffusely 
through the knee joint."  The examiner also noted a "1-inch 
infrapatellar well healed scar which is quite tender."  The 
Veteran was observed to show "apprehension with movement of 
the patella in either medial or lateral direction."  The 
examiner further found "no constitutional signs of 
inflammatory arthritis."

The September 2007 VA examiner tested right knee ligament 
stability and found "[m]edial and lateral collateral 
ligaments were stressed in varus and valgus at neutral and 30 
degrees.  There was no excessive looseness or laxity."  The 
examiner found "a questionable anterior drawer sign of +1 on 
the right knee, and there was a questionable pivot shift."  
The examiner noted that the Veteran "has near flaccid joint 
which would add to the feeling of excessive looseness of the 
capsular ligaments."  Motor strength testing results 
included "Knee quadriceps extensor: +4," and "Knee 
flexors: +3 motor strength."  The examiner found that 
"[t]he tone of the veteran's muscle involving the thigh and 
calf are fair."

The September 2007 report also indicates that 'radiographs' 
completed that month were interpreted to show "[n]arrowing 
of the right knee compartment and patellar spurring."  The 
report also indicates that an MRI performed in December 2006 
was interpreted to show "small Baker cyst and minimal 
effusion of the joint."  The September 2007 VA examiner 
entered his own clinical impression, in pertinent part, to be 
"Chondromalacia of the patella with narrowing of medial 
compartment, right knee, superimposed on a small Baker cyst 
with residuals."  The Board observes that the report does 
not diagnose arthritis or degenerative joint disease.

Of high significance, the September 2007 VA examination 
report goes on to discuss an assessment of functional loss 
concerning the Veteran's right knee.  In this regard, the 
examiner explains that the Veteran "was unable to perform 
repetitive activities, but based on my evaluation of this 
veteran's condition, the physical findings, and diagnostic 
studies I would anticipate that repetitive activity of the 
right knee would cause an additional loss of range of motion 
of 40 degrees in flexion and 15 degrees in extension."  The 
examiner discussed that following repetitive use, the 
Veteran's right knee function would be additionally limited 
by pain and weakness.

The Board finds that this September 2007 functional 
assessment of the Veteran's limitation of motion in the right 
knee is highly significant in this case.  It shows that the 
Veteran, who had an active range of motion limited to the 15 
degree position in extension, was unable to perform 
repetitive activity with the right knee.  The examining 
specialist's professional estimation was that, based upon the 
clinical assessment of the right knee, the Veteran's ability 
to extend his leg would be additionally limited by 15 degrees 
due to functional loss.  This suggests that the Veteran was 
medically assessed to be functionally limited to right knee 
extension to the 30 degree position under conditions 
contemplated by Deluca criteria.  The Board acknowledges that 
the September 2007 VA examination report presents some 
suggestion that the Veteran's right knee limitations involve, 
in part, neurological deficits and weakness related to a non-
service connected stroke.  However, the examination was 
conducted for the express purpose of evaluating the service-
connected right knee disability, and the report presents no 
indication that the extent of limitation attributable to 
service connected disability can be clearly medically 
distinguished from the extent of limitation attributable to 
non-service connected disability.

The Board notes that it is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 138, 140 (1996).  Thus, in giving every consideration to 
the Veteran's appeal, the Board has considered the Veteran's 
entire documented right knee limitation as part of his 
service-connected right knee disability for the purposes of 
this rating analysis.
 
Therefore, as the Veteran's right knee is shown by probative 
evidence to be functionally limited to extension to the 30 
degree position, the criteria for a 40 percent disability 
rating under Diagnostic Code 5261 are met for the period from 
September 26, 2007.  The Board notes that no higher rating is 
warranted under Diagnostic Code 5261 as there is no 
suggestion that the Veteran's right knee is limited to 
extension to the 45 degree position.

Moreover, along the same lines, the September 2007 VA 
examination report's functional assessment of the Veteran's 
limitation of motion in the right knee estimates that 
"repetitive activity of the right knee would cause an 
additional loss ... of 40 degrees in flexion."  Considering 
this in addition to the active range of flexion shown to be 
limited to 105 degrees indicates that the Veteran would have 
functional flexion limited to 65 degrees.  This extent of 
limitation of flexion is not compensable under Diagnostic 
Code 5260, and thus a separate rating on that basis is not 
warranted.

No rating in excess of 40 percent is warranted under any 
applicable Diagnostic Criteria for the period from September 
26, 2007.  There is no suggestion of ankylosis (Diagnostic 
Code 5256).  The most favorable reading of the Veteran's 
right knee flexion in the September 2007 VA examination 
report still indicates that the Veteran retains 65 degrees of 
functional flexion.  65 degrees of flexion is non-compensable 
under Diagnostic Code 5260 and thus no separate rating under 
the Diagnostic Code is warranted.  No rating in excess of 40 
percent is available under Diagnostic Codes 5258, or 5259.

The Board again acknowledges that separate ratings may be 
assigned for knee disability under Diagnostic Codes 5257 and 
5003 where there is X-ray evidence of arthritis in addition 
to recurrent subluxation or lateral instability.  See 
generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  However, 
although the Veteran's right knee disability was rated by the 
RO by analogy to Diagnostic Code 5257, through application of 
5299-5277, the medical evidence shows no recurrent 
subluxation or lateral instability in the right knee.  
Although the Veteran related complaints of "giving way" to 
the September 2007 VA examiner, the examiner did not describe 
any of the reported symptoms or clinical findings in terms of 
recurrent subluxation or lateral instability.  The examiner 
also noted that the "Veteran gave me no recent history of 
subluxation of the right patella, although it was subluxed or 
dislocation at the time of injury in 1983."  There is no 
other discussion of subluxation in the evidence, and the 
September 2007 VA examination report found no evidence of 
lateral instability on direct inspection.

The evidence also does not show clear x-ray evidence of 
arthritis, and no clear finding of arthritis is shown in the 
September 2009 VA examination report.  The September 2009 VA 
examiner stated that there were "no constitutional signs of 
inflammatory arthritis" and did not otherwise discuss 
arthritis or degenerative joint disease.  The Board notes 
that September 2007 radiographs showed "narrowing of the 
right knee compartment and patellar spurring," but the Board 
is unable to interpret this as confirmatory evidence of 
arthritis when the medical report does not do so.  The 
opinions of the VA's General Counsel appear to require 
persuasive evidence that a claimant actually suffers from the 
symptomatology set forth in the different rating codes before 
separate ratings may be assigned.  Thus, no separate ratings 
may be considered on this basis.

The Board finds no additional evidence pertaining to the 
period from September 26, 2007, that probatively contradicts 
the findings discussed above.  A disability rating of 40 
percent, but no higher, is warranted for the Veteran's right 
knee disability under Diagnostic Code 5261 for the period 
from September 26, 2007.

Right Knee Scar

The Board also notes that both of the VA examination reports 
discussed above include reference to a scar on the right knee 
in their accounting of clinical findings in evaluating the 
service-connected right knee disability.  The Board further 
notes that the Veteran is separately service connected for 
tender scars of the right wrist on the basis that they are 
residuals of trauma and/or treatment from a serious in-
service car accident in 1983.  The same in-service car 
accident is well documented to be the cause of the Veteran's 
service connected right knee disability currently on appeal.  
Review of the Veteran's service treatment records appear to 
confirm that the Veteran's service connected right knee 
pathology stems from injury involving a "penetrating wound" 
of the right knee with a "painful scar" noted on the knee 
including in February 1984.  The March 2006 VA examination 
report references a history of knee surgery in 1983, with no 
other history of knee surgery.  The September 2007 VA 
examination report also indicates that the Veteran's 1983 in-
service right knee injury was treated with "debridement and 
arthroscopy."

As this appeal essentially arises from the Veteran's 
contentions seeking an increased initial disability rating 
for his service connected residuals of the in-service right 
knee injury, the Board believes that it must address the 
right knee scar that is reported on both VA rating 
examinations addressing the service connected right knee 
disability.  In this regard, resolving reasonable doubt in 
the Veteran's favor, the Board believes that the record 
sufficiently suggests that the right knee scar is a residual 
of the same in-service trauma (or in-service surgical 
treatment thereof) responsible for the Veteran's service-
connected right knee disability.

The September 2007 VA examination report shows the scar to be 
a "1-inch infrapatellar well healed scar which is quite 
tender."  The earlier March 2006 VA examination report 
simply identified the existence of the scar, with no detail.  
The evidence is sufficient to show a one inch 'quite tender' 
scar on the Veteran's right knee which reasonably appears to 
be a part of the residuals of his in-service right knee 
injury and service connected disability.

The Board notes in passing that the regulations pertaining to 
rating skin disabilities were revised, effective October 23, 
2008.  However, those revised provisions are applicable only 
to claims received on or after October 23, 2008.  Because the 
current claim was received prior to that date, those 
revisions do not apply in this case.  73 Fed. Reg. 54708 
(Sept. 23, 2008).  The Board thus focuses its attention of 
the applicable rating criteria from prior to October 23, 
2008.

Under Diagnostic Code 7804, superficial scars that are 
painful on examination warrant a 10 percent evaluation.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7804.  As the Veteran's service connected right knee 
disability is reasonably shown to include a superficial 
tender scar, the Board believes that a separate 10 percent 
disability rating is warranted for that scar.  The Board 
notes that the evidence, including the Veteran's testimony 
and contentions, does not suggest in any manner that the scar 
is deep, causes limitation of motion in an area exceeding six 
square inches (Diagnostic Code 7801), is 144 square inches 
(Diagnostic Code 7802),  is unstable (Diagnostic Code 7803), 
or otherwise causes any limitation of function beyond the 
right knee impairment rated above (Diagnostic Code 7805) to 
warrant any higher rating or rating under a different 
Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805 (2007).

Resolving reasonable doubt in favor of the Veteran, a 
separate 10 percent initial disability rating (but no higher) 
is warranted for the tender scar of the Veteran's right knee.

Extraschedular Consideration

The Board also recognizes that the Veteran and the record 
describe impact of the service-connected disability which 
might be understood to interfere with the Veteran's general 
ability to function, including work function.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The application of such schedular criteria 
was discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely within the criteria found in the relevant Diagnostic 
Codes for the disabilities at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disabilities. For these reasons, referral for 
extraschedular consideration is not warranted.

Conclusion

In this decision, the Board has found that the VA examination 
reports of record are highly probative evidence with regard 
to identifying and evaluating the clinical manifestations of 
the disabilities on appeal pertinent to the applicable rating 
criteria.  The reports specifically document and address the 
Veteran's symptom complaints at each pertinent time, document 
pertinent clinical findings and test results, and present a 
competent medical examiner's assessment of the disabilities 
informed by direct interview and medical inspection of the 
Veteran together with consideration of the medical history.

The Board has reviewed the entirety of the evidence of 
record.  The Board finds that there is no other evidence of 
record probatively contradicting the findings discussed 
above, nor does any of the evidence of record otherwise 
probatively show that the criteria for any further increased 
ratings are met in this case.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disabilities on appeal have been 
more severe than the assigned disability ratings reflect 
(particularly with regard to the period prior to September 
26, 2007).  Medical evidence is generally required to 
probatively address questions requiring medical expertise; 
lay assertions do not constitute competent medical evidence 
for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  However, lay assertions may serve to support a 
claim by supporting the occurrence of lay-observable events 
or the presence of symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board has carefully considered the Veteran's contentions 
and testimony, as presented in his various items of written 
correspondence; the Veteran primarily asserts that he 
experiences greater functional limitations due to his 
disabilities on appeal than his assigned ratings reflect; he 
also contends that his right knee disability was no less 
disabling prior to September 26, 2007 than it has been since 
that time.  The Board finds that the Veteran's testimony 
regarding his symptoms are credible and competent; the Board 
has considered this testimony carefully.  The Veteran's 
testimony has been considered in the grant of some increased 
disability ratings in this case.  Otherwise, however, the 
competent medical evidence offering detailed specific 
measurements and specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard 
to evaluating the pertinent symptoms for the disabilities on 
appeal.  The lay testimony has been considered together with 
the probative medical evidence clinically evaluating the 
severity of the pertinent disability symptoms.  The 
preponderance of the most probative evidence does not support 
assignment of any further increased ratings.

The Board also acknowledges that the Veteran at one time 
contended, including in November 2006, that a June 2006 x-ray 
examination report he received supported his appeal insofar 
as it showed "bone fragments or 'knee spurs' in both 
knees...."  The Board notes that such a finding would not 
directly meet any of the rating criteria for a higher rating; 
the most pertinent rating criteria in this case provide 
ratings for different clinical findings or for clinically 
measured limitation of motion.  Thus, even accepting for the 
sake of the Veteran's argument his description of a June 2006 
x-ray examination report, no change in the assigned ratings 
is warranted.  The Board observes that a more recent x-ray 
examination report, dated in September 2009, does confirm 
"patellar spurring" and this has been discussed and 
considered in the rating analysis above.  There is no basis 
for assignment of any further increased ratings based upon 
the Veteran's contentions regarding 'bone chips' and 'spurs.'

The Veteran later contended, in November 2007, that the 
severity of right knee disability shown at the time of the 
September 2007 VA examination was not newly emergent at that 
time, and existed some time prior.  The Veteran also cites 
that an MRI report from December 2006 showed a Baker's cyst 
and patellar spurring prior to September 2007; those MRI 
findings are documented in the September 2007 VA examination 
report.  The Board understands the Veteran's contentions in 
this regard, but again must note that the most pertinent 
rating criteria in this case award ratings based upon 
different clinical findings than he has cited or upon 
clinically measured limitation of motion.  The Board has 
assigned ratings in this case based upon the clinical 
findings documented in March 2006 VA and September 2007 
examination reports.  The assigned ratings are consistent 
with the findings in each of those examination reports, and 
there is no evidence sufficiently documenting the Veteran's 
right knee disability's severity for rating purposes in 
between those dates.  Therefore, even considering the 
Veteran's contentions and testimony, there is no basis for 
further increased ratings in this case.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with regard to any 
adverse determination in this decision.  Reasonable doubt has 
been resolved in favor of the Veteran to result in grants of 
increased ratings in this appeal.  The preponderance of the 
evidence is against finding entitlement to any further 
increased ratings in this appeal.  To that extent, where the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine does not apply and the claims 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for right knee chondromalacia is not warranted prior 
to September 26, 2007.  To this extent, the appeal is denied.

Entitlement to a disability rating of 40 percent, but no 
higher, is warranted for right knee chondromalacia for the 
period from September 26, 2007.  To this extent, the appeal 
is granted, subject to applicable laws and regulations 
governing payment of VA monetary benefits.

Entitlement to a separate 10 percent initial disability 
rating for tender scar of the right knee is warranted.  To 
this extent, the appeal is granted, subject to applicable 
laws and regulations governing payment of VA monetary 
benefits.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


